DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 5/23/2022. Currently, claims 1-20 are pending and claims 2-6 and 12-20 are withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Vechten (US Patent No.: 4,136,525 hereinafter “Van”).
With respect to claim 1, Van discloses a heat dissipation device (Fig. 1a), comprising: a first conductive layer and a second conductive layer disposed opposite to each other (Fig. 1a, 12-2 and 14-1), and the first conductive layer being made of a thermal conductive material (Col. 6, lines 20-21, Ag or Cu); and a power supply control circuit (Col. 5, lines 52-68), coupled with the first conductive layer and the second conductive layer (Col. 6, lines 1-11, conductive layers are thermally coupled to the power supply) and configured to alternately apply, between the first conductive layer and the second conductive layer, a first electric field and a second electric field that are in opposite directions (Col. 8, lines 17-64), wherein heat of the first conductive layer is transferred to the second conductive layer (Abstract, the heat from the thermal load on 14 is transferred to the thermal reservoir to 12).
With respect to claim 7, Van discloses the heat dissipation device of claim 1 as discussed above. Van also discloses further comprising: a temperature measuring device, configured to measure a temperature of the first conductive layer; and the power supply control circuit being further configured to control a frequency of switching between the first electric field and the second electric field according to the temperature of the first conductive layer measured by the temperature measuring device (Col. 3, lines 40-68 and Fig. 2, there has to be a temperature measuring device to regulate the electric field).
With respect to claim 8, Van discloses the heat dissipation device of claim 7 as discussed above. Van also discloses wherein the power supply control circuit is configured to establish a correspondence between frequencies of switching and temperatures of the first conductive layer in advance (Col. 3, lines 40-68 and Fig. 2 the circuit is capable of the intended use limitation).
With respect to claim 9, Van discloses the heat dissipation device of claim 8 as discussed above. Van also discloses wherein high temperature of the first conductive layer corresponds to high frequency of switching (Fig. 2).
With respect to claim 10, Van discloses the heat dissipation device of claim 8 as discussed above. Van also discloses wherein the power supply control circuit is configured to alternatively apply the first electric field and the second electric field at a fixed frequency (Fig. 2, the circuit is capable of the intended use limitation).
With respect to claim 11, Van discloses the heat dissipation device of claim 1 as discussed above. Van also discloses wherein at least one of the first conductive layer and the second conductive layer is a metal layer (Col. 6, lines 20-21, Ag or Cu).
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
In response to applicants arguments towards the restriction, this has been made final in the non-final office action.
In response to applicant’s arguments (pages 7-11) that the reference does not teach a power supply control circuit, the Examiner disagrees. Reference Van explains in col. 5, lines 62-68 that the electrodes are connected to a variable voltage source 36 sufficient to produce a range of an electric field which meets the claimed limitation of a power supply control circuit configured to alternately apply a first elect field and a second electric field in opposite directions. It is noted that the phrases “configured to alternately apply a first electric field and a second electric field that are in opposite directions” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. Therefore, applicant's arguments are not persuasive and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763